Citation Nr: 1516082	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-14 081	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 1985.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On her April 2013 VA Form 9, the Veteran requested to present testimony before a Veterans' Law Judge at a travel board hearing.  However, in a September 2014 statement, she canceled the hearing request.  Accordingly, the hearing request has been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there may be outstanding evidence that is pertinent to the Veteran's appeal.  In a November 2014 statement, the Veteran indicated she was receiving care in the PTSD Program at the VA Medical Center in Ft. Thomas, Kentucky.  However, the most recent medical evidence of record from that facility is dated in August 2011.  Moreover, the most recent medical evidence of record from any VA facility is dated in March 2014.  Accordingly, a remand is necessary to obtain any outstanding VA treatment records.

In that same letter, the Veteran wrote that her PTSD had worsened.  Thus, a contemporaneous VA medical examination of the Veteran's PTSD is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

As the increased rating claim is being remanded, the Board finds that the claim for TDIU is inextricably intertwined with increased rating claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records, including those records from the VA Medical Center in Ft. Thomas, Kentucky, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Obtain and associate the Veteran's Vocational Rehabilitation file with the Virtual VA or VBMS file.  See VA treatment records dated in July 2011.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran a VA examination by an appropriate examiner, to determine the current nature and severity of her PTSD.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by PTSD, which may affect his ability to function and perform tasks in a work setting.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




